DETAILED ACTION
Response to Amendment
The Examiner accepts the amendments made to the claims, and has withdrawn the previous 112(b) rejections as a result.  Applicant’s most recent remarks from October 13, 2021 are directed solely to these amendments and are found moot as a result.
Response to Arguments
The Examiner reproduces the Response to Arguments section from the Office Action mailed April 14, 2021: Applicant's arguments filed March 11, 2021 have been fully considered but they are considered persuasive. Amendments to the current set of claims, specifically the addition of new limitation “wherein the at least one fan and the at least one fluid directing nozzle of the exposed elevated evaporation module are raised above the ground from about 6 feet to about 30 feet” to independent Claims 1, 14 & 21, as well as the addition of new independent Claim 21 have changed the scope of the claimed invention.
On pages 7-11 of the Remarks section filed March 11, 2021 as indicated by the page numbers at the bottom of each page, Applicant argues that the previous prior art references do not disclose the above indicated newly added limitations to independent Claims 1,14 & 21. The Examiner notes that primary reference Frigon, (US 2013/0098848), and secondary reference Elston, (US 6,299,775), and Asikainen, (US 4,213,864), do not disclose this limitation, so the previous prior art rejections from the Action mailed September 18, 2020 have been withdrawn as a result.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejection for the reasons stated above, the Examiner conducted further searching and consideration in the relevant fields of endeavor. After doing so, the Examiner has determined that the limitation “wherein the at least one fan and the at least one fluid directing nozzle of the exposed elevated evaporation module are raised above the ground from about 6 feet to about 30 feet” in combination with the limitation “an exposed elevated evaporation module’ in the field of endeavor of a “wastewater treatment system” is patentable over the prior art of record, particularly Frigon, (US 2013/0098848), which is the closest prior art found.
Thus, the Examiner allows Claims 1-10, 13-16 & 19-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779